Case 8:18-cv-01821-JGB-JC Document 23 Filed 12/23/19 Page 1 of 3 Page ID #:255




                                                                                         i-

             --
       ~vt-~ I`~? °      ~v~.~ ~v~c ~r.~~ ~~ •is. ~t ~ Svc~/1-s" ~,
                  4 S~ -f-




       ..~SE /~Or~tr~-]l3EY~.s a
       C                                     ~ % f ~ C v c~~ ~'~~ ~TGr~-~c~
           FLED                               S;I ~j C t/ O l o~fc~ -.TGL3~-T~
       S.   ~'STRICTCQURi
        -...
       - __.._~.._...—.._i


         2 ~ 2019
            r      ^ti~~,~.;~;~.y
                      G Ei'UTY




             v   1 ~1./        ~t/l ~/1. v ~SS6   s~-~~, ~~~ ~~,~ ~~l
                                                                             1l~.~I,
                                                  3 3v ~-;fL, G~:►s, ti~ Ctv L
                                                  ~ ~ -s' 1~'-~~cis, l~'~/' 8'~I~~

                                                         ~7`-~ v~.f.-~ ~riic ~c~~ ~cr
                                                         S vc.: G~,~Effi W~,I~




                                                       • ~ ~ LL YL~ GttTs 2ESE~v~~~i'~


                                                          t~l CC 3 -~(~y L~l CC 3 -So
Case 8:18-cv-01821-JGB-JC Document 23 Filed 12/23/19 Page 2 of 3 Page ID #:256



                                   a

                                   ~ ~.
                                   w
                                   >;       ~~,
                                   ~          3~
                                    o         -~
                                    LL


                                   ~~          s
                                                       1



                                                   '
                                                   'I          ~~


                                                   f•
                                                   i          'r~

                                                   C
                                                              ~~

                                                   ELI v ~   (~


                                                       ~     N




                                                                       v,~




                                                               U             ~ '~
                                                                    y
                                                               ~- ~ ~ U
                                            ,~                    ~            `~
                                            ~J                 v -~ ~    ~ U,
                                                             .,,~~ ~,
                                                                   ~ ~              {t,
                                                                                     fY~
                                                                                     37~
                                                                   r



                                                              ~
                                                              `
                                                                                    !:~
                                                        ~ ~~                 `~     ., ~ S
                                                                                    I~•f V

                                                            ~                 S     i~~ ~
                                                       ~ yQ ,
                                                            I
                                                                                     lt V
                                                                                     ;
                             r
                                       ~-                  ~ .' S ~            ~
                               ~
                          ~ u ~~                           ~~~~                 a
                           ~,                              ~sJ~~~
                            ~r~ ~~                                                     v
                          ~ ~~,
                          .~~ ~~~
                               ~~                                                     ,~
                             U ~                                                       S
                               fl U
                           S ~ l~ 1
                          ~ ~v ~ ~                                                         s
                          ~-~~ 9                                                           v
                          n ~~~                                                            Tv
Case 8:18-cv-01821-JGB-JC Document 23 Filed 12/23/19 Page 3 of 3 Page ID #:257
